 



EXHIBIT 10.56
IDM
Immuno-Designed Molecules
172, rue de Charonne 75011 Paris France Tel: +33 (0)1 40 09 04 11 Fax: +33 (0)1
40 09 04 25
 
Employment Contract
BETWEEN
The IDM S.A. Company (Immuno-Designed Molecules) with a capital of 2,194,500 F,
SIRET 382 632 26300036, with its headquarters at 172, rue de Charonne, 75011
Paris,
Represented by Mr. Yves FOURON, its Chief Executive Officer and Chairman of the
Board,
ON THE ONE HAND,
AND
Mr. Hervé DUCHESNE DE LAMOTTE, born on April 21, 1956, residing at 17, Place des
Vosges, 75004 Paris,
ON THE OTHER HAND,
The present unlimited term contract has been concluded.
ARTICLE 1
Mr. Hervé DUCHESNE DE LAMOTTE shall be hired on the date of April 1, 1998 as
Financial Director.
Mr. Hervé DUCHESNE DE LAMOTTE’s work shall be performed mainly in Paris at the
IDM headquarters and shall include business trips in France and Abroad.
Mr. Hervé DUCHESNE DE LAMOTTE shall report directly to the General Directorate,
with whom objectives and assignments shall be regularly defined and dated.
ARTICLE 2
The present contract shall become firm and final only at the end of a probation
period of two months during which, pursuant to Article L. 122-4 of the Labor
Code, each of the parties may terminate the contract at any time, without
penalty of any kind.
Any suspension that might occur during the probation period (illness, leave...)
will extend by as much the duration of this period, which must correspond to
time actually worked.
ARTICLE 3
After the probation period, the parties may terminate the contract as long as
they comply with the required prior notice period of 3 months in the event
Mr. Hervé DUCHESNE DE LAMOTTE resigns, or as provided for in Article L.122-6 of
the Labor Code, in the event of termination.
[initialed]
E-mail IDM Headquarters: jlrlidm@imaginet.fr
 
S.A. with capital of 2 194 500 Frs — Siret 382 632 263 00036 — RCS Paris B 382
632 263 —NAF 731Z
European VAT number: FR-62-382 632263

 



--------------------------------------------------------------------------------



 



H. Duchesne de Lamotte / IDM Employment Contract
During the prior notice period, Mr. Hervé DUCHESNE DE LAMOTTE shall be eligible
for an authorized absence of two hours per day. The hours of absence, which must
be used for the search for new employment, shall be paid and set by mutual
consent. By default, they will be taken one day at IDM’s choice, and one day at
Mr. Hervé DUCHESNE DE LAMOTTE’s choice. The hours of absence not taken may give
rise to compensation payments.
ARTICLE 4
Unless there is fault on the part of Mr. Hervé DUCHESNE DE LAMOTTE, the latter
will be eligible, in the event of termination after one year of seniority in the
company, for layoff pay calculated pursuant to the Collective Agreement of the
French Pharmaceutical Industry No. 3104, to which IDM accedes.
ARTICLE 5
The present contract is a full-time contract. The amount of Mr. Hervé DUCHESNE
DE LAMOTTE’s gross annual compensation is set at 560,000 FF (five hundred and
sixty thousand francs), paid in 12 monthly installments.
Mr. Hervé DUCHESNE DE LAMOTTE shall be paid each month, net of deductions for
employee social welfare, legal, or contractual contributions.
To this base salary shall be added a gross merit bonus all up to 30% of gross
salary. 10% will be paid upon hiring, any remaining amount to be paid at the end
of the year 1998 based on the achievement of objectives laid out with the
General Directorate during the first month of assumption of duties.
Furthermore, this base salary shall be increased by 10% as of the beginning of
the year 1999.
The terms and conditions for increases in salary or obtaining subsequent bonuses
will be discussed annually with the IDM General Directorate and Board of
Directors.
Mr. Hervé DUCHESNE DE LAMOTTE will be eligible for a company vehicle of the
“Espace” type, which will be acquired second-hand by IDM. The corresponding
benefit in kind amount shall be assessed each year based on the utilization and
will be added each month to compensation for the calculation of social welfare,
legal, or contractual contributions.
ARTICLE 6
Mr. Hervé DUCHESNE DE LAMOTTE will have manager status and will join CRICA,
75893 Paris Cedex 18 for supplementary management pension and to the GAN for
“Management” mutual insurance. Mr. Hervé DUCHESNE DE LAMOTTE’s personal
co-payments for these organizations shall be deducted from his salary each
month.
[initialed]

2/4



--------------------------------------------------------------------------------



 



H. Duchesne de Lamotte / IDM Employment Contract
ARTICLE 7
Mr. Hervé DUCHESNE DE LAMOTTE shall perform in total 169 hours of work per
month. The work schedule may change according to the circumstances and required
business trips that may include weekends.
ARTICLE 8
Upon the termination of the present contract, whichever party takes the
initiative to terminate and whichever the party to which it may be imputed, and
for any reason for termination other than cessation of IDM’s business activity,
Mr. Hervé DUCHESNE DE LAMOTTE agrees that for the 12 months following the date
on which he will effectively cease his activity in the service of IDM, he will
not exercise any activity in a company that is a direct competitor or a supplier
company or a subcontracting company.
Any violation of the present prohibition of competition shall entail the payment
by Mr. Hervé DUCHESNE DE LAMOTTE of damages and interest, the amount of which
shall be set by the Commercial Court of Paris, as shall the amount for the
prejudice suffered by IDM.
In the event that the non-compete prohibition should be exercised to delay an
engagement contract with a competing company, Mr. Hervé DUCHESNE DE LAMOTTE
would receive a monthly payment from IDM equal to 33% of the gross monthly
salary paid by IDM.
The competition prohibition may be withdrawn or reduced by IDM at the time of
the breach of the present contract. The compensation payment would then be
eliminated or limited as a result.
ARTICLE 9
Any invention created by Mr. Hervé DUCHESNE DE LAMOTTE, either in the area of
IDM’s business activities, or by using knowledge or techniques or methods
specific to IDM or data obtained by IDM, shall be the property of IDM, in
accordance with the above-mentioned provisions of Law No. 78-742 of July 13,
1978 and with legislation concerning its application.
All disputes relating to the application of the present article shall be brought
before the Court of First Instance for IDM’s headquarters.
ARTICLE 10
During the term of this contract, it is prohibited for Mr. Hervé DUCHESNE DE
LAMOTTE:

  •   To accept compensation from a third party, in whatever form for whatever
reason;     •   To transmit, to lend or to assign to anyone whatsoever,
documents, documentation, forms, tables or diagrams, drawings or images,
originals or copies, that are the property of IDM without prior authorization
from the Chief Executive Officer, or from the Chairman and Chief Executive
Officer.

[initialed]

3/4



--------------------------------------------------------------------------------



 



H. Duchesne de Lamotte / IDM Employment Contract
In the event of his final departure from the company for any reason whatsoever,
Mr. Hervé DUCHESNE DE LAMOTTE agrees to return to IDM any document (paper and
electronic) relating to the business activity proper to IDM.
He also agrees not to divulge any confidential information relating to IDM of
which he might have been aware while carrying out his responsibilities. Any
violation of the present prohibition will entail Mr. Hervé DUCHESNE DE LAMOTTE’s
paying damages and interest, the amount which shall be set by the Commercial
Court of Paris, along with that for the prejudice suffered by IDM.
ARTICLE 11
Mr. Hervé DUCHESNE DE LAMOTTE shall take his vacations (2.5 days per month of
work actually performed) after discussion with and approval by the General
Directorate.
ARTICLE 12
Mr. Hervé DUCHESNE DE LAMOTTE states that, as of the date on which he is
assuming his duties at IDM, he is free of any commitment, both with respect to
labor legislation (periods of paid leave, periods of work stoppage under Social
Security), and with respect to other employers.

             
 
      Done in two originals,    
 
      In Paris,    
 
      March 15, 1998    
 
            The parties confirm that they have received their copies.
(Signatures preceded by the comment “Read and Approved”)        
 
           
Read and Approved
      Read and Approved    
 
           
/s/ Yves Fouron
      /s/ Herve Duchesne de Lamotte    
 
           
Yves FOURON
      Hervé DUCHESNE DE LAMOTTE
   
Chairman and Chief Executive Officer
           

4/4



--------------------------------------------------------------------------------



 



IDM
Immuno-Designed Molecules
Mr. Hervé Duchesne de Lamotte
9, rue Mérimée
75116 Paris
Paris, September 2, 2002
Hand Delivery
Sir,
The present rider to your employment contract dated March 15, 1998, is intended
to define your responsibilities within the scope of your position as “Finance
Director, Vice President of Finance.”
It is also intended to apply the collective agreement for the Planning and
Reduction of Working Hours to 35 hours, which was signed by the IDM Company on
June 23, 2000 and which took effect on July 1, 2000.
Since July 1, 2000, you fall therefore within the said category of “Senior
Management” affected by Article L. 212-15-1 of the Labor Code and Article 3.2.1
of the company agreement cited above, and henceforth you are not subject to an
employment schedule.

•   Responsibilities

In your capacity of “Financial Director, Vice President of Finance” and member
of the Executive Committee, you are responsible for the following assignments in
particular:
Advising the General Directorate on financial and legal directions for the
Company.
You will therefore oversee:

  •   The preparation of corporate accounts and consolidated statements, the
compliance and reliability of which you will guarantee;     •   The management
of capital and corporate action;

         
 
  IDM Paris Headquarters   172 rue de Charonne
75011 Paris FRANCE
 
       
web: www.idm-biotech.com
  tel
fax    +33 (0) 1 40 09 04 11
+ 33 (0) 1 40 09 04 25
S.A. with Capital of €1,164,736.90
  e-mail   idm@idm-biotech.com
RCS Paris B 382 632 263 NAF 731Z
  web   www.idm-biotech.com
VAT No.: FR 62 382 632263
       

 



--------------------------------------------------------------------------------



 



IDM

  •   Management of the treasury and of financing, relationships with the
bankers for the company     •   Management control: planning, budget and
reporting;     •   Studies for industrial and financial investment;     •  
Internal controls.

You are also responsible:

  •   For the Group’s development and financial strategy and its implementation;
    •   Financial communications and relations with shareholders and
institutional investors;     •   Legal and fiscal affairs;     •   Management of
the Group’s information systems.

You will manage the “Finance, Legal & Information Systems” Department, for which
you will be responsible (optimal organization of resources, operating plan,
budget and analysis, activity reports, procedures, contracts, etc.) and will
lead your team (recruitment, training, supervision).
You will report to the Chief Executive Officer.

•   Work Schedule

Given on the one hand your capacity as management in the sense of the applicable
collective agreement, and on the other hand the nature of your responsibilities,
you will be subjected to a flat rate assessment of your work schedule.
Indeed, due to the latitude that you will enjoy as to the organization of your
work schedule and the nature of your responsibilities, as indicated by the high
level of your responsibilities and of your compensation, you are not responsible
for the performance of a specific number of work hours.

  •   Compensation

In consideration of your services, your gross annual base lump sum compensation
is set at one hundred and thirty thousand Euros (130,000 Euros), to be paid over
12 months, as of January 1, 2002.
Consistent with the nature of your responsibilities as “Financial Director,
Vice-President of Finance,” the gross annual base compensation cited above
encompasses in a lump sum manner the payment for all of your work hours required
to accomplish your assignments, and is independent of the time that you will
actually devote to performing your work.

2



--------------------------------------------------------------------------------



 



IDM
Consequently, you shall be compensated exclusively for the proper achievement of
the assignments entrusted to you and not on the basis of a number of work hours.
The other provisions provided for by your employment contract dated March 15,
1998 or by any later riders remain unchanged.
In the interest of proper form, we would be grateful if you would return to us a
copy of the present letter duly dated and signed, preceded by the comment “Read
and Approved — Good for Agreement.”

             
Please accept, Sir, our sincere greetings.
           
 
           
/s/ Bernard Brigonnet
      /s/ Herve Duchesne de Lamotte    
 
           
Bernard Brigonnet
      [Handwritten: Read and Approved    
Chief Executive Officer
      Good for Agreement]    

3



--------------------------------------------------------------------------------



 



AMENDMENT TO
THE EMPLOYMENT AGREEMENT OF
HERVÉ DUCHESNE DE LAMOTTE
BY AND BETWEEN THE UNDERSIGNED
IDM, SA (Immuno-Designed Molecules), RCS Paris n°B 382 632 263, with registered
office located at 172, rue de Charonne, 75011 Paris, represented by Jean-Loup
Romet-Lemonne, President and CEO
Hereinafter the “Company”
and
Mr. Hervé Duchesne de Lamotte, residing at 9, rue Mérimée, 75116 Paris
Hereinafter the “Executive”
Recitals
The Executive entered into an employment agreement with the Company on March 15,
1998. This employment agreement as amended from time to time is hereinafter
referred to as the “Agreement”.
The purpose of this amendment to the Agreement is to provide for a contractual
indemnity to be paid to the Executive in certain cases of termination of the
Agreement, and to provide for an agreement not to participate in Company’s
competitors.
This amendment shall be effective as from August 16, 2005.
Contractual Indemnity
Considering the Executive’s responsibilities and the circumstances specific to
the Agreement, it is formally agreed that, in the event of a termination of the
Agreement, further to the following events:

  (d)   Termination of the Agreement at the Executive’s initiative, (i) within 2
months of a proposal from the Company for an unfavorable amendment to his
employment agreement, including but not limited to a proposal of relocation of
the Executive’s principal place of business outside the region of Paris (i.e.
outside the following departments: 75, 78, 92) or (ii) within 2 months of the
transfer of the Company’s registered offices outside the following departments:
75, 78, 92, such a transfer being considered as having occurred on the date that
such transfer is decided by the competent corporate body and notified to the
Executive in writing.     (e)   Termination of the Agreement at the Company’s
initiative, for a reason other than gross negligence or willful misconduct
(Faute lourde on grave) whether subsequent to a Change of Control of IDM SA or
IDM Pharma Inc. ou not. A Change of Control shall have the same definition as
provided under Article L. 233-3 of the French commercial code.

1



--------------------------------------------------------------------------------



 



  (f)   Termination of the Agreement at the Executive’s initiative under the
conditions described under (a) further to a Change of Control of IDM SA or IDM
Pharma Inc.

The Executive shall be entitled to be paid :

  (iii)   In case (a) above, from the end of his notice period, each month, his
monthly gross base salary until the earlier of (x) the date on which the
aggregate amount he has received under this paragraph (i) equals to 12 monthly
gross base salary or (xx) the date on which the Executive begins full-time
employment with or in an entity or endeavor other than the Company.     (iv)  
In case (b) and (c) above, at the end of the notice period, the Executive will
receive a lump sum payment equals to 12 monthly gross base salary.

In each case (a), (b) and (c) above, the Company will guaranty that the
Executive shall continue to benefit from the coverage, or a coverage equivalent
to that provided by the Company’s complementary health insurance at present,
(Legal and General or its successor) until the earlier of (y) one year after the
end of the notice period or (yy) the date on which the Executive begins
full-time employment with or in an entity or endeavor other than the Company.
In each case (a), (b) and (c) above, the Executive will have the right to
purchase his company car at a price corresponding to the French “argus” price
(French second-hand reference price, as published in specialized written press)
for the same make/model of car, yet one year older.
Agreement not to Participate in Company’s Competitors. Until the end of the
employment agreement, the Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known by the
Executive to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise or in any company, person or entity that is,
directly or indirectly, in competition with the business of the Company or any
of its Affiliates. An “Affiliate” shall be defined as a subsidiary or a parent
company owned or owning the Company by more than 50%. Ownership by the
Executive, in professionally managed funds over which the Executive does not
have control or discretion in investment decisions, or as a passive investment,
of less than two percent (2%) of the outstanding shares of capital stock of any
corporation with one or more classes of its capital stock listed on a national
securities exchange or publicly traded on the Nasdaq Stock Market or in the
over-the-counter market (a “Publicly Traded Company”) shall not constitute a
breach of this undertaking.
Executed in Paris in 2 duplicates, on November 21, 2005.

             
/s/ Jean-Loup Romet-Lemonne
      /s/ Hervé Duchesne de Lamotte    
 
           
Jean-Loup Romet-Lemonne
      Hervé Duchesne de Lamotte    

2